DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/18/2019 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “822” has been used to designate both a storage device in specification paragraph [0049] and a user input device in specification paragraph [0051].  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: reference character 108 is used in Fig. 1, but is not referenced in the specification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: 
In paragraph [0025], lines 1-2, “connected to the noise_enable 1 line 302” should read “connected to the noise_enable_1 line 302”
In paragraph [0025], lines 2-3, “connected to the noise_enable 2 line 304” should read “connected to the noise_enable_2 line 304”
In paragraph [0047], lines 2-3, “A hardware neural network 706 is implemented to using” should read “A hardware neural network 706 is implemented using”
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Claim 9:
“a noise switch on each wordline that is configured to add a random noise value to the respective wordline that is proportional to a signal magnitude on the wordline”
“a neural network trainer configured to train the neural network using training data, with noise added by the noise switches, to generate a classifier that is robust against adversarial training”
Upon a review of the specification, descriptions of the above limitations are found in Fig. 3, Fig. 7 and specification paragraphs [0022]-[0023], [0047]:
[0022]: Referring now to FIG. 3, additional detail on the noise switch 202 is shown. The noise switch receives the wordline 312 as an input. Additionally, three control signals are applied: noise_enable_1 302, noise_enable_2 304, and noise sign 306. The noise enable signals 302 and 304 determine a magnitude of the noise signal that is added to the wordline 312, while the noise sign signal 306 determines whether the noise amplitude is added to, or subtracted from, the amplitude of the wordline signal 312.
[0023]: Each of the signals noise enable 1 302, noise_enable_2 304, and noise sign 306 feeds into a respective pair of transistors including a p-type transistor 310 and an n-type transistor 314. The wordline 312 connects to the noise switch 202 at two points, between respective pairs of transistors. It is specifically contemplated that these transistors could be implemented as field-effect transistors (FETs) such as metal-oxide-semiconductor FETs (MOSFETs).
Based on the description of a noise switch above, the structure of a noise switch consists of control signals and p-type and n-type transistors, which is sufficient structure to perform the claimed function.
[0047]: Referring now to FIG. 7, a machine learning classification system 702 is shown. The system 702 includes a hardware processor 702 and a memory 704. A hardware neural network 706 is implemented to using, for example, one or more arrays of SRAM cells that act as weights. A neural network trainer 712 uses a set of training data 710 that is stored in the memory 704, along with noise generated by the noise generator, to train the values stored in the weights of the hardware neural network 706. As noted above, noise switches 202 control how the noise from the noise generator 708 is applied to the training data 710 before it is used to train the hardware neural network 706.

Claim 14:
“a noise source that includes a pseudo random number generator, configured to control each noise switch”
Upon a review of the specification, descriptions of the above limitation is found in specification paragraph [0021]:
[0021]: The noise switch 202 determines whether to add noise to the wordline, for example responsive to a noise-enable signal, how much noise to add, and whether the noise's contribution is positive or negative. Each noise switch 202 therefore receives, for example, a noise-enable signal and a random number signal that reflects an output of an appropriate random-number generator or pseudo-random number generator.

Claim 15:
“a first noise-enable switch configured to set a noise magnitude that is proportional to a signal magnitude from the wordline input”
“a noise-sign switch configured to apply a signal having the noise magnitude and a noise sign to the wordline input”
Upon a review of the specification, descriptions of the above limitations are found in specification paragraph [0005]:
[0005]: A noise switch circuit accepts a wordline input. A first noise-enable switch is configured to set a noise magnitude that is proportional to a signal magnitude from the wordline input. A noise-sign switch is configured to apply a signal having the noise magnitude and a noise sign to the wordline input.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim limitations in claims 9, 14, and 15 (as noted above) invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The descriptions in the specification with respect to “a neural network trainer”, “a pseudo random number generator”, “a first noise-enable switch”, and “a noise-sign switch” (see Fig. 7 and Specification [0005], [0021], and [0047]) describe each of the “trainer”, “generator”, and “switches” by what it does rather than what it is structurally, and therefore is insufficient in disclosing the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, claims 9, 14, and 15 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, for lack of written description. See MPEP 2181 (IV) (“Merely restating a function associated with a means-plus-function limitation is insufficient to provide the corresponding structure for definiteness. See, e.g., Noah, 675 F.3d at 1317, 102 USPQ2d at 1419; Blackboard, 574 F.3d at 1384; Aristocrat, 521 F.3d at 1334, 86 USPQ2d at 1239. It follows therefore that such a mere restatement of function in the specification without more description of the means that accomplish the function would also likely fail to provide adequate written description under section 112(a) or pre-AIA  section 112, first paragraph.”).
Each of dependent claims 10-14, and 16-20 is rejected based on the same rationale as the claim from which it depends.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitations in claims 9, 14, and 15 (as noted above) invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The descriptions in the specification with respect to “a neural network trainer”, “a pseudo random number generator”, “a first noise-enable switch”, and “a noise-sign switch” (see Fig. 7 and Specification [0005], [0021], and [0047]) describe each of the “trainer”, “generator”, and “switches” by what it does rather than what it is structurally, and therefore is insufficient in disclosing the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claims are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. For examination purposes, each of the “trainer”, “generator”, and “switches” in claims 9, 14, and 15 have been interpreted as any generic computer or algorithmic component or circuit that performs each of the corresponding functions.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim 1 recites the limitation “the noise-applied training data” in line 4. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, “the noise-applied training data” has been interpreted as “a noise-applied set of training data”.
Claim 5 recites the limitation “the noise switch” in line 2. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, “the noise switch” has been interpreted as “the respective noise switch” in reference to “a respective noise switch” in lines 2-3 of claim 1.
Claim 5 recites the limitation “the respective wordline” in line 3. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, “the respective wordline” has been interpreted as “a respective wordline”.
Claim 9 recites the limitation “the noise switches” in line 7. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, “the noise switches” has been interpreted as “noise switches”.
Claim 9 recites the limitation “the neural network” in line 6. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, “the neural network” has been interpreted as “the hardware neural network” in reference to “a hardware neural network” in line 2.
The term “robust” in claim 1 is a relative term which renders the claim indefinite. The term “robust” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The term "classifier" has been rendered indefinite by the use of the term "robust" due to it being unclear how the robustness of the classifier is measured. For examination purposes, any classifier can be considered “robust against adversarial training”.
The term “robust” in claim 9 is a relative term which renders the claim indefinite. The term “robust” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The term "classifier" has been rendered indefinite by the use of the term "robust" due to it being unclear how the robustness of the classifier is measured. For examination purposes, any classifier can be considered “robust against adversarial training”.
Claim 14 recites the limitation “configured to control each noise switch” in line 2. This limitation lacks clarity because it is uncertain whether the limitation is in reference to “The machine learning classification system of claim 9” in line 1, “a noise source” in line 1, or “a pseudo random number generator” in line 2. For examination purposes, “configured to control each noise switch” has been interpreted as being in reference to “a pseudo random number generator”
Each of dependent claims 2-8, 10-14, and 16-20 is rejected based on the same rationale as the claim from which it depends.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 15-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Regarding Claim 15,
Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 15 is directed to a noise switch circuit, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: The limitation:
“set a noise magnitude that is proportional to a signal magnitude from the wordline input”
As drafted, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgement, opinion)) but for the recitation of mere instructions to apply language. See MPEP 2106.05(f). The above limitation in the context of this claim encompasses setting a noise magnitude that is proportional to a signal magnitude from a wordline input (corresponds to evaluation and judgement; in particular, a human, with the assistance of pen and paper, can use a signal magnitude from a wordline input in order to set a noise magnitude that is proportional to the signal magnitude (e.g. a human can evaluate the signal magnitude to make a judgement on the proportion to use for setting the noise magnitude)).
Step 2A Prong Two Analysis: The judicial exceptions are not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to apply (See MPEP 2106.05(f)). The limitations:
“a first noise-enable switch”
“a noise-sign switch configured to apply a signal having the noise magnitude and a noise sign to the wordline input”
As drafted, are additional elements that amount to no more than mere instructions to apply the exception for the abstract ideas. See MPEP 2106.05(f). Therefore, the additional elements do not integrate the abstract ideas into a practical application.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, all of the additional elements are “mere instructions to apply an exception” (I.e. the additional elements describe switches for applying the abstract ideas). Mere instructions to apply an exception cannot provide an inventive concept. The claim is not patent eligible.

Regarding Claim 16,
Claim 16 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 16 is directed to a noise switch circuit, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: The limitation:
“accepts a first noise magnitude signal as input to determine a first noise contribution”
As drafted, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgement, opinion)) but for the recitation of mere instructions to apply language. See MPEP 2106.05(f). The above limitation in the context of this claim encompasses accepting a first noise magnitude signal as an input and then determining a first noise contribution (corresponds to evaluation and judgement; in particular, a human, with the assistance of pen and paper, can determine a first noise contribution based on a received first noise magnitude signal).
Step 2A Prong Two Analysis: The judicial exceptions are not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to apply (See MPEP 2106.05(f)). The limitation:
“wherein the first noise-enable switch comprises an n-type transistor and a p-type transistor”
As drafted, is an additional element that is part of the instructions to apply language of claim 15. The limitation of claim 16 further limits the limitation of claim 15 by defining what the first noise-enable switch comprises. Furthermore, the recitation of additional elements in claim 15 of switches, as drafted, are reciting mere instructions to apply language such that it amounts to no more than mere instructions to apply the exceptions. Therefore, the additional elements do not integrate the abstract ideas into a practical application.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, all of the additional elements are “mere instructions to apply an exception” (I.e. the additional elements describe switches for applying the abstract ideas). Mere instructions to apply an exception cannot provide an inventive concept. The claim is not patent eligible.

Regarding Claim 17,
Claim 17 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 17 is directed to a noise switch circuit, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: The limitations:
“accepts a second noise magnitude signal as input to determine a second noise contribution”
As drafted, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgement, opinion)) but for the recitation of mere instructions to apply language. See MPEP 2106.05(f). The above limitation in the context of this claim encompasses accepting a second noise magnitude signal as an input and then determining a second noise contribution (corresponds to evaluation and judgement; in particular, a human, with the assistance of pen and paper, can determine a second noise contribution based on a received second noise magnitude signal).
Step 2A Prong Two Analysis: The judicial exceptions are not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to apply (See MPEP 2106.05(f)). The limitation:
“a second noise-enable switch that includes an n-type transistor and a p-type transistor”
As drafted, is an additional element that amounts to no more than mere instructions to apply the exception for the abstract ideas. See MPEP 2106.05(f). Furthermore, the recitation of additional elements in claim 15 of switches, as drafted, are reciting mere instructions to apply language such that it amounts to no more than mere instructions to apply the exceptions. Therefore, the additional elements do not integrate the abstract ideas into a practical application. 
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, all of the additional elements are “mere instructions to apply an exception” (I.e. the additional elements describe switches for applying the abstract ideas). Mere instructions to apply an exception cannot provide an inventive concept. The claim is not patent eligible.

Regarding Claim 18,
Claim 18 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 18 is directed to a noise switch circuit, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: Please see the analysis of claim 17. The limitation of claim 18 is only an additional element to the abstract ideas of claim 17.
Step 2A Prong Two Analysis: The judicial exceptions are not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to apply (See MPEP 2106.05(f)). The limitation:
“wherein the first noise-enable switch and the second noise-enable switch are connected in parallel to one another”
As drafted, is an additional element that is part of the instructions to apply language of claim 17. The limitation of claim 18 further limits the limitation of claim 17 by defining how the first noise-enable switch and the second noise-enable switch are connected. Furthermore, the recitation of additional elements in claim 15 of switches, as drafted, are reciting mere instructions to apply language such that it amounts to no more than mere instructions to apply the exceptions. Therefore, the additional elements do not integrate the abstract ideas into a practical application.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, all of the additional elements are “mere instructions to apply an exception” (I.e. the additional elements describe switches for applying the abstract ideas). Mere instructions to apply an exception cannot provide an inventive concept. The claim is not patent eligible.

Regarding Claim 19,
Claim 19 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 19 is directed to a noise switch circuit, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: Please see the analysis of claim 17. The limitation of claim 19 is only an additional element to the abstract ideas of claim 17.
Step 2A Prong Two Analysis: The judicial exceptions are not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to apply (See MPEP 2106.05(f)). The limitation:
“wherein the first noise-enable switch and the second noise-enable switch are connected in series with the noise-sign switch”
As drafted, is an additional element that is part of the instructions to apply language of claim 17. The limitation of claim 19 further limits the limitation of claim 17 by defining how the first noise-enable switch and the second noise-enable switch are connected to the noise-sign switch. Furthermore, the recitation of additional elements in claim 15 of switches, as drafted, are reciting mere instructions to apply language such that it amounts to no more than mere instructions to apply the exceptions. Therefore, the additional elements do not integrate the abstract ideas into a practical application.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, all of the additional elements are “mere instructions to apply an exception” (I.e. the additional elements describe switches for applying the abstract ideas). Mere instructions to apply an exception cannot provide an inventive concept. The claim is not patent eligible.

Regarding Claim 20,
Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 20 is directed to a noise switch circuit, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: Please see the analysis of claim 17. The limitation of claim 20 is only an additional element to the abstract ideas of claim 17.
Step 2A Prong Two Analysis: The judicial exceptions are not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to apply (See MPEP 2106.05(f)). The limitation:
“wherein the noise sign switch is connected in series with a power supply”
As drafted, is an additional element that is part of the instructions to apply language of claim 17. The limitation of claim 20 further limits the limitation of claim 17 by defining how the noise-sign switch and a power supply are connected. Furthermore, the recitation of additional elements in claim 15 of switches, as drafted, are reciting mere instructions to apply language such that it amounts to no more than mere instructions to apply the exceptions. Therefore, the additional elements do not integrate the abstract ideas into a practical application.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, all of the additional elements are “mere instructions to apply an exception” (I.e. the additional elements describe switches for applying the abstract ideas). Mere instructions to apply an exception cannot provide an inventive concept. The claim is not patent eligible.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, 8, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Qin et al. (US 2019/0311267 A1) in view of Knag et al. (US 2019/0102359 A1).
Regarding Claim 1,
	Qin et al. teaches a method for training a neural network (Fig. 6; [0058]: "The method 400 can include training the neural network (step 404). The training device 102 can train the classification system's neural network" teaches a method for training a neural network), comprising: 
training a neural network using the noise-applied training data to generate a classifier that is robust against adversarial training (Fig. 2; [0044]-[0046]: "FIG. 2 illustrates an example neural network 200 that can be used in the classification system 114 of the system 100 during a training phase. The neural network 200 is for illustrative purposes. The neural network of the classification system 114 can include any number of layers with each layer including any number of neurons. The neural network 200 illustrated in FIG. 2 includes an input layer 202 and an output layer 208. Between the input layer 202 and the output layer 208, the neural network 200 includes noise-injection layer 204(1) … Each of the noise neurons 212 can be configured by the noise generator 112. The noise neurons 212 can add noise to the input they receive to generate a noisy signal or modified signal" teaches that during a training phase for a neural network, data from the input layer 202 (training data) can be passed through a noise injection layer 204(1) before being passed into the hidden and output layers in order to train the neural network with noise applied input data (training data). [0032]: "The neural network parameters learned using the neural networks with noise-injection layers can be used in neural networks that are used in systems that may include analog-based circuitry or other sources of noise to increase the robustness of the neural network during prediction and classification" teaches that the system generated (i.e. the classification device) is robust against noise sources (e.g. adversarial training since adversarial training introduces noisy data)).
	Qin et al. does not appear to explicitly teach applying noise to a set of training data across a plurality of wordlines using a respective noise switch on each wordline
	However, Knag et al. teaches applying noise to a set of training data across a plurality of wordlines using a respective noise switch on each wordline (Fig. 3; [0037]: "pulsing multiple wordlines 316 using wordline drivers X.sub.0, X.sub.1, X.sub.2, X.sub.4 304 in parallel in accordance with the values of input vector X. In one embodiment, the wordline drivers 304 are single-ended wordline drivers controlled by pulse generators 302" teaches that the values of the input vector (set of training data) are pulsed across the wordlines 316 by pulse generators 302 (noise switches). Fig. 3 further teaches that there is one pulse generator per wordline. [0013]: "Variable pulse widths on the wordlines can further introduce noise that adversely affects the performance of a CIM circuit" teaches that variable pulse widths from the pulse generators (noise switch) introduce (apply) noise to the values of the wordlines).
	Qin et al. and Knag et al. are analogous to the claimed invention because they are directed to machine learning systems.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate applying noise to a set of training data across a plurality of wordlines using a respective noise switch on each wordline as taught by Knag et al. to the disclosed invention of Qin et al.
	One of ordinary skill in the art would have been motivated to make this modification because “CIM circuits perform basic matrix-vector operations within a memory array directly, eliminating the need to transfer data to a compute engine. ... CIM circuits based on analog operations allow for lower cost computation and higher effective memory bandwidth” (Knag et al. [0003]).
Regarding Claim 7,
	Qin et al. in view of Knag et al. teaches the method of claim 1.
	Additionally, Knag et al. further teaches wherein the neural network comprises weights formed from static random-access memory cells (Fig. 3; [0032]: "FIG. 3 illustrates one embodiment of a binary CIM circuit 300 using a 6T SRAM cell 308. By way of example only, and not limitation, the memory cells comprise an array of memory cells for storing a binary weight matrix such as might be used in a machine learning application. Although the binary CIM circuit 300 is shown using an array of memory cells to store 4-bit weights of a 4×4 weight matrix, all or a portion of an array of memory cells could be used to store binary weights and weight matrices having other dimensions. In addition, although the binary CIM circuit 300 is shown using 6T SRAM cells 308, other types of memory cells could be used, such as an 8T SRAM cell, as long as the cell is capable of storing weights and driving the bitline voltages as described in the examples that follow" teaches a 6T SRAM (static random-access memory) cell array storing weights for a machine learning application (e.g. for use by neural network)).
Qin et al. and Knag et al. are analogous to the claimed invention because they are directed to machine learning systems.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the neural network comprises weights formed from static random-access memory cells as taught by Knag et al. to the disclosed invention of Qin et al.
	One of ordinary skill in the art would have been motivated to make this modification because “CIM circuits perform basic matrix-vector operations within a memory array directly, eliminating the need to transfer data to a compute engine. ... CIM circuits based on analog operations allow for lower cost computation and higher effective memory bandwidth” (Knag et al. [0003]).
Regarding Claim 8,
Qin et al. in view of Knag et al. teaches the method of claim 1.
Additionally, Qin et al. further teaches wherein the noise that is applied to the set of training data has a magnitude that is proportional to a magnitude of each respective element of the set of training data ([0046]: "Each of the noise neurons 212 can be configured by the noise generator 112. The noise neurons 212 can add noise to the input they receive to generate a noisy signal or modified signal, which the noise neurons 212 can then input into the neurons 210 to which they are connected. The noise generator 112 can configure each of the noise neurons 212 to add Gaussian noise, Brownian noise, Poisson noise, Speckle noise, or Salt and Pepper noise to the signals they receive. Each of the noise neurons 212 can add the same type of noise or different types of noise. The classification system 114 can also configure the relative magnitude of the added noise with respect to the input signal" teaches that the magnitude of the noise generated is relative (proportional) to the input signal (the element of the set of training data)).
Regarding Claim 9,
Qin et al. teaches a machine learning classification system (Fig. 1A; [0033]: "FIG. 1A illustrates a block diagram of an example training and classification system 100. The system 100 can include a training device 102 and a classification device 104. The training device 102 and the classification device 104 can communicate with one another via a network 106. The training device 102 can include at least one processor 108 and a memory element 110. The processor 108 can include or execute a noise generator 112 and a classification system 114. The memory element 110 can store a plurality of classifier weights 116 and training data 118" teaches a machine learning training and classification system 100), comprising: 
a noise switch … (Fig. 1A; [0033]: "FIG. 1A illustrates a block diagram of an example training and classification system 100. The system 100 can include a training device 102 and a classification device 104. The training device 102 and the classification device 104 can communicate with one another via a network 106. The training device 102 can include at least one processor 108 and a memory element 110. The processor 108 can include or execute a noise generator 112" teaches a noise generator (noise switch) implemented by a processor 108. Fig. 1B; [0041]: "The processor 108 can include a digital processor 122 and/or an analog processor 124. For example, the processor 108 of the training device 102 can include only a digital processor 122 … The digital processor 122 can include a plurality of transistors for performing calculations and executing processor executable instructions" teaches that the processor 108 can be implemented by digital processor 122, where the digital processor is implemented by a plurality of transistors (i.e. the noise generator in the processor is implemented by a plurality transistors)); and 
a neural network trainer configured to train the neural network using training data, … , to generate a classifier that is robust against adversarial training (Fig. 1A; [0058]: “The training device 102 can train the classification system's neural network. The neural network can include one or more noise-injection layers or neurons. During the training phase, the training device 102 can determine link weights, neuron biases, and filter configurations (collectively referred to as the network's parameters) for the neural network” teaches that the training device 102 (neural network trainer) trains the classification system's neural network. Fig. 2; [0044]-[0046
]: "FIG. 2 illustrates an example neural network 200 that can be used in the classification system 114 of the system 100 during a training phase. The neural network 200 is for illustrative purposes. The neural network of the classification system 114 can include any number of layers with each layer including any number of neurons. The neural network 200 illustrated in FIG. 2 includes an input layer 202 and an output layer 208. Between the input layer 202 and the output layer 208, the neural network 200 includes noise-injection layer 204(1) … Each of the noise neurons 212 can be configured by the noise generator 112. The noise neurons 212 can add noise to the input they receive to generate a noisy signal or modified signal" teaches that during a training phase for the neural network, data from the input layer 202 (training data) can be passed through a noise injection layer 204(1) before being passed into the hidden and output layers in order to train the neural network with noise applied input data (training data). [0032]: "The neural network parameters learned using the neural networks with noise-injection layers can be used in neural networks that are used in systems that may include analog-based circuitry or other sources of noise to increase the robustness of the neural network during prediction and classification" teaches that the system generated (i.e. the classification device) is robust against noise sources (e.g. adversarial training since adversarial training introduces noisy data)).
Qin et al. does not appear to explicitly teach a hardware neural network that includes weights formed from static random-access memory cells that are accessed by respective wordlines; … on each wordline that is configured to add a random noise value to the respective wordline that is proportional to a signal magnitude on the wordline; and … with noise added by the noise switches.
However, Knag et al. teaches a hardware neural network that includes weights formed from static random-access memory cells that are accessed by respective wordlines (Fig. 3; [0032]: "FIG. 3 illustrates one embodiment of a binary CIM circuit 300 using a 6T SRAM cell 308. By way of example only, and not limitation, the memory cells comprise an array of memory cells for storing a binary weight matrix such as might be used in a machine learning application. Although the binary CIM circuit 300 is shown using an array of memory cells to store 4-bit weights of a 4×4 weight matrix, all or a portion of an array of memory cells could be used to store binary weights and weight matrices having other dimensions. In addition, although the binary CIM circuit 300 is shown using 6T SRAM cells 308, other types of memory cells could be used, such as an 8T SRAM cell, as long as the cell is capable of storing weights and driving the bitline voltages as described in the examples that follow" teaches a 6T SRAM (static random-access memory) cell array storing weights for a machine learning application (e.g. for use by neural network)); 
… on each wordline that is configured to add a random noise value to the respective wordline that is proportional to a signal magnitude on the wordline (Fig. 3; [0037]: "pulsing multiple wordlines 316 using wordline drivers X.sub.0, X.sub.1, X.sub.2, X.sub.4 304 in parallel in accordance with the values of input vector X. In one embodiment, the wordline drivers 304 are single-ended wordline drivers controlled by pulse generators 302" teaches that the values of the input vector (set of training data) are pulsed across the wordlines 316 by pulse generators 302 (noise switches). Fig. 3 further teaches that there is one pulse generator per wordline. [0013]: "Variable pulse widths on the wordlines can further introduce noise that adversely affects the performance of a CIM circuit" teaches that variable pulse widths from the pulse generators (noise switch) introduce (apply) noise to the values of the wordlines, where the generated noise value is proportional to the size (magnitude) of the variable pulse width (signal magnitude on the wordline) (i.e. different pulse widths (signal magnitudes) may introduce different noise values based on the size of the pulse width)); and 
… with noise added by the noise switches … ([0013]: "Variable pulse widths on the wordlines can further introduce noise that adversely affects the performance of a CIM circuit" teaches that variable pulse widths from the pulse generators (noise switch) introduce (apply) noise to the values of the wordlines, where the generated noise value is proportional to the size (magnitude) of the variable pulse width (signal magnitude on the wordline) (i.e. different pulse widths (signal magnitudes) may introduce different noise values based on the size of the pulse width)).
	Qin et al. and Knag et al. are analogous to the claimed invention because they are directed to machine learning systems.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a hardware neural network that includes weights formed from static random-access memory cells that are accessed by respective wordlines; … on each wordline that is configured to add a random noise value to the respective wordline that is proportional to a signal magnitude on the wordline; and … with noise added by the noise switches as taught by Knag et al. to the disclosed invention of Qin et al.
	One of ordinary skill in the art would have been motivated to make this modification because “CIM circuits perform basic matrix-vector operations within a memory array directly, eliminating the need to transfer data to a compute engine. ... CIM circuits based on analog operations allow for lower cost computation and higher effective memory bandwidth” (Knag et al. [0003]).
Claims 2, 3, 10, 11, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Qin et al. (US 2019/0311267 A1) in view of Knag et al. (US 2019/0102359 A1) and further in view of Baker (US 20200285939 A1).
Regarding Claim 2,
	Qin et al. in view of Knag et al. teaches the machine learning classification system of claim 9.
	Additionally, Qin et al. further teaches wherein applying noise includes applying a first noise magnitude signal, which controls a magnitude of a noise applied ([0046]: "Each of the noise neurons 212 can be configured by the noise generator 112. The noise neurons 212 can add noise to the input they receive to generate a noisy signal or modified signal, which the noise neurons 212 can then input into the neurons 210 to which they are connected. The noise generator 112 can configure each of the noise neurons 212 to add Gaussian noise, Brownian noise, Poisson noise, Speckle noise, or Salt and Pepper noise to the signals they receive. Each of the noise neurons 212 can add the same type of noise or different types of noise. The classification system 114 can also configure the relative magnitude of the added noise with respect to the input signal." teaches that the noise generated is based on the magnitude of a signal received by each noise neuron from the noise generator).
	Qin et al. in view of Knag et al. does not appear to explicitly teach a noise sign signal, which controls whether noise is added or subtracted, to each respective noise switch.
	However, Baker teaches a noise sign signal, which controls whether noise is added or subtracted, to each respective noise switch ([0098]: "Noise Applied to Node Activations: Some embodiments of this invention add noise to nodes in a neural network in a way similar to dropout. That is, some nodes are randomly selected for some form of disturbance to the activation value, except the form of disturbance is not limited to setting the activation value to zero. For example, a node may have its activation value multiplied by a random positive number in a specified range, or may have a random positive or negative number added to the input to the activation function, or other random changes may be made. Hyperparameters would control the type of change, the range of allows value for the changes, as well as the probability of making a change" teaches that a hyperparameter (e.g. a noise sign signal) controls whether a positive or negative value (i.e. noise added or subtracted) is added to the input).
Qin et al., Knag et al., and Baker are analogous to the claimed invention because they are directed to machine learning systems.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a noise sign signal, which controls whether noise is added or subtracted, to each respective noise switch as taught by Baker to the disclosed invention of Qin et al. in view of Knag et al.
	One of ordinary skill in the art would have been motivated to make this modification to allow "machine learning systems to aggressively learn from training data, while mitigating the effects of overfitting on the training data" (Baker [0003]).
Regarding Claim 3,
	Qin et al. in view of Knag et al. and further in view of Baker et al. teaches the method of claim 2.
	Additionally, Baker further teaches wherein applying noise further includes applying a second noise magnitude signal to further control the magnitude of the noise applied (Fig. 1A; [0075]: "The goal of the iterative loop is to develop a system whose performance on independent development test data is as high as possible. The iterative loop is repeated until a stopping criterion is met" teaches that the learning process is repeated until a stopping criterion is met, including creating a restricted system (restrictions include adding noise). [0098]: "Noise Applied to Node Activations: Some embodiments of this invention add noise to nodes in a neural network in a way similar to dropout. That is, some nodes are randomly selected for some form of disturbance to the activation value, except the form of disturbance is not limited to setting the activation value to zero. For example, a node may have its activation value multiplied by a random positive number in a specified range, or may have a random positive or negative number added to the input to the activation function, or other random changes may be made. Hyperparameters would control the type of change, the range of allows value for the changes, as well as the probability of making a change" teaches that hyperparameters (e.g. a noise magnitude signal) may control the amount (magnitude) of noise applied. Furthermore, on the second iteration of the learning process, the noise applied would be from a second hyperparameter (e.g. a second noise magnitude signal)).
Qin et al., Knag et al., and Baker are analogous to the claimed invention because they are directed to machine learning systems.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein applying noise further includes applying a second noise magnitude signal to further control the magnitude of the noise applied as taught by Baker to the disclosed invention of Qin et al. in view of Knag et al.
	One of ordinary skill in the art would have been motivated to make this modification to allow "machine learning systems to aggressively learn from training data, while mitigating the effects of overfitting on the training data" (Baker [0003]).
Regarding Claim 10,
	Qin et al. in view of Knag et al. teaches the machine learning classification system of claim 9.
	Additionally, Qin et al. further teaches wherein each noise switch accepts as input a first noise magnitude signal, which controls a magnitude of a noise applied ([0046]: "Each of the noise neurons 212 can be configured by the noise generator 112. The noise neurons 212 can add noise to the input they receive to generate a noisy signal or modified signal, which the noise neurons 212 can then input into the neurons 210 to which they are connected. The noise generator 112 can configure each of the noise neurons 212 to add Gaussian noise, Brownian noise, Poisson noise, Speckle noise, or Salt and Pepper noise to the signals they receive. Each of the noise neurons 212 can add the same type of noise or different types of noise. The classification system 114 can also configure the relative magnitude of the added noise with respect to the input signal." teaches that the noise generated is based on the magnitude of a signal received by each noise neuron from the noise generator).
	Qin et al. in view of Knag et al. does not appear to explicitly teach a noise sign signal, which controls whether noise is added or subtracted, to each respective noise switch.
	However, Baker teaches a noise sign signal, which controls whether noise is added or subtracted, to each respective noise switch ([0098]: "Noise Applied to Node Activations: Some embodiments of this invention add noise to nodes in a neural network in a way similar to dropout. That is, some nodes are randomly selected for some form of disturbance to the activation value, except the form of disturbance is not limited to setting the activation value to zero. For example, a node may have its activation value multiplied by a random positive number in a specified range, or may have a random positive or negative number added to the input to the activation function, or other random changes may be made. Hyperparameters would control the type of change, the range of allows value for the changes, as well as the probability of making a change" teaches that a hyperparameter (e.g. a noise sign signal) controls whether a positive or negative value (i.e. noise added or subtracted) is added to the input).
Qin et al., Knag et al., and Baker are analogous to the claimed invention because they are directed to machine learning systems.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a noise sign signal, which controls whether noise is added or subtracted, to each respective noise switch as taught by Baker to the disclosed invention of Qin et al. in view of Knag et al.
	One of ordinary skill in the art would have been motivated to make this modification to allow "machine learning systems to aggressively learn from training data, while mitigating the effects of overfitting on the training data" (Baker [0003]).
Regarding Claim 11,
Qin et al. in view of Knag et al. and further in view of Baker teaches the machine learning classification system of claim 10.
	Additionally, Baker further teaches wherein each noise switch further accepts as input a second noise magnitude signal to further control the magnitude of the noise applied (Fig. 1A; [0075]: "The goal of the iterative loop is to develop a system whose performance on independent development test data is as high as possible. The iterative loop is repeated until a stopping criterion is met" teaches that the learning process is repeated until a stopping criterion is met, including creating a restricted system (restrictions include adding noise). [0098]: "Noise Applied to Node Activations: Some embodiments of this invention add noise to nodes in a neural network in a way similar to dropout. That is, some nodes are randomly selected for some form of disturbance to the activation value, except the form of disturbance is not limited to setting the activation value to zero. For example, a node may have its activation value multiplied by a random positive number in a specified range, or may have a random positive or negative number added to the input to the activation function, or other random changes may be made. Hyperparameters would control the type of change, the range of allows value for the changes, as well as the probability of making a change" teaches that hyperparameters (e.g. a noise magnitude signal) may control the amount (magnitude) of noise applied. Furthermore, on the second iteration of the learning process, the noise applied would be from a second hyperparameter (e.g. a second noise magnitude signal)).
Qin et al., Knag et al., and Baker are analogous to the claimed invention because they are directed to machine learning systems.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein each noise switch further accepts as input a second noise magnitude signal to further control the magnitude of the noise applied as taught by Baker to the disclosed invention of Qin et al. in view of Knag et al.
	One of ordinary skill in the art would have been motivated to make this modification to allow "machine learning systems to aggressively learn from training data, while mitigating the effects of overfitting on the training data" (Baker [0003]).
Regarding Claim 15,
	Qin et al. teaches A noise switch circuit (Fig. 1A; [0033]: "FIG. 1A illustrates a block diagram of an example training and classification system 100. The system 100 can include a training device 102 and a classification device 104. The training device 102 and the classification device 104 can communicate with one another via a network 106. The training device 102 can include at least one processor 108 and a memory element 110. The processor 108 can include or execute a noise generator 112" teaches a noise generator (noise switch) implemented by a processor 108. Fig. 1B; [0041]: "The processor 108 can include a digital processor 122 and/or an analog processor 124. For example, the processor 108 of the training device 102 can include only a digital processor 122 … The digital processor 122 can include a plurality of transistors for performing calculations and executing processor executable instructions" teaches that the processor 108 can be implemented by digital processor 122, where the digital processor is implemented by a plurality of transistors (i.e. the noise generator in the processor is implemented by a plurality of transistors (e.g. a circuit))), comprising: 
	… set a noise magnitude that is proportional to a signal magnitude from the wordline input ([0046]: "Each of the noise neurons 212 can be configured by the noise generator 112. The noise neurons 212 can add noise to the input they receive to generate a noisy signal or modified signal, which the noise neurons 212 can then input into the neurons 210 to which they are connected. The noise generator 112 can configure each of the noise neurons 212 to add Gaussian noise, Brownian noise, Poisson noise, Speckle noise, or Salt and Pepper noise to the signals they receive. Each of the noise neurons 212 can add the same type of noise or different types of noise. The classification system 114 can also configure the relative magnitude of the added noise with respect to the input signal" teaches that the noise generated is based on the magnitude of a signal received by each noise neuron from the noise generator).
	Qin et al. does not appear to explicitly teach a wordline input; a first noise-enable switch configured to set a noise magnitude …; and a noise-sign switch configured to apply a signal having the noise magnitude and a noise sign to the wordline input.
	However, Knag et al. teaches a wordline input (Fig. 3; [0037]: "pulsing multiple wordlines 316 using wordline drivers X.sub.0, X.sub.1, X.sub.2, X.sub.4 304 in parallel in accordance with the values of input vector X. In one embodiment, the wordline drivers 304 are single-ended wordline drivers controlled by pulse generators 302" teaches the wordlines 316 are inputs to pulse generators 302 (noise switches). [0013]: "Variable pulse widths on the wordlines can further introduce noise that adversely affects the performance of a CIM circuit" teaches that variable pulse widths from the pulse generators (noise switch) introduce (apply) noise to the values of the wordlines (i.e. the wordlines are inputs to the pulse generators (noise switches))); and
a first noise-enable switch configured to set a noise magnitude … ([0013]: "Variable pulse widths on the wordlines can further introduce noise that adversely affects the performance of a CIM circuit" teaches that variable pulse widths from the pulse generators (first noise-enable switch) introduce (apply) noise to the values of the wordlines (i.e. the wordlines are inputs to the pulse generators (noise switches))).
	Qin et al. and Knag et al. are analogous to the claimed invention because they are directed to machine learning systems.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a wordline input; and a first noise-enable switch configured to set a noise magnitude a wordline input; and a first noise-enable switch configured to set a noise magnitude … as taught by Knag et al. to the disclosed invention of Qin et al.
	One of ordinary skill in the art would have been motivated to make this modification because “CIM circuits perform basic matrix-vector operations within a memory array directly, eliminating the need to transfer data to a compute engine. ... CIM circuits based on analog operations allow for lower cost computation and higher effective memory bandwidth” (Knag et al. [0003]).
	Qin et al. in view of Knag et al. does not appear to explicitly teach a noise-sign switch configured to apply a signal having the noise magnitude and a noise sign to the wordline input.
	However, Baker teaches a noise-sign switch configured to apply a signal having the noise magnitude and a noise sign to the wordline input (Fig. 1A; Fig. 1B; [0087]: "The following lists gives examples of restrictions that might be imposed on the second classifier 125 in some embodiments. Not all of these restrictions apply to all embodiments or to all types of machine learning systems. For example, many of these restrictions only apply to neural networks. For each type of machine learning system, this list is to be understood as selecting restrictions from among the ones that are applicable to that type of machine learning system. In some embodiments, the process of selecting among these potential restrictions may be managed by a learning coach 199 implemented on computer system 4100. For this selection process, a learning coach 199 may measure the performance on development data that is disjoint from the training data (as indicated by the connection from block 126 to the learning coach 199) and select restrictions that improve the performance on development data" teaches that a learning coach (noise-sign switch) that implements restrictions on training data of a machine learning system implemented on a computer system. [0098]: "Some embodiments of this invention add noise to nodes in a neural network in a way similar to dropout. That is, some nodes are randomly selected for some form of disturbance to the activation value, except the form of disturbance is not limited to setting the activation value to zero. For example, a node may have its activation value multiplied by a random positive number in a specified range, or may have a random positive or negative number added to the input to the activation function, or other random changes may be made. Hyperparameters would control the type of change, the range of allows value for the changes, as well as the probability of making a change. As with the generalizations of dropout, these random changes in node activation vary from node to node and can be data dependent in some embodiments. In some embodiments, the application of noise to nodes in a network may be controlled by a learning coach" teaches that the restrictions include applying noise via hyperparameters controlled by the learning coach (noise-sign switch), which control the amount (magnitude) of noise applied and whether a positive or negative value (i.e. noise added or subtracted) is added to the input).
Qin et al., Knag et al., and Baker are analogous to the claimed invention because they are directed to machine learning systems.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a noise-sign switch configured to apply a signal having the noise magnitude and a noise sign to the wordline input as taught by Baker to the disclosed invention of Qin et al. in view of Knag et al.
	One of ordinary skill in the art would have been motivated to make this modification to allow "machine learning systems to aggressively learn from training data, while mitigating the effects of overfitting on the training data" (Baker [0003]).

Claims 4, 12, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Qin et al. (US 2019/0311267 A1), in view of Knag et al. (US 2019/0102359 A1), in view of Baker (US 20200285939 A1), and further in view of Xiao et al. ("GST-memristor-based online learning neural networks").
Regarding Claim 4,
Qin et al. in view of Knag et al. and further in view of Baker et al. teaches the method of claim 2.
	 Qin et al. in view of Knag et al. and further in view of Baker et al. does not appear to explicitly teach wherein the first noise magnitude signal controls a first pair of transistors in the noise switch, including one p-type transistor and one n-type transistor.
	However, Xiao et al. teaches wherein the first noise magnitude signal controls a first pair of transistors in the noise switch, including one p-type transistor and one n-type transistor (Fig. 5; Fig. 6; Equation 4.2; Section 4.2 teaches an artificial synapse with a pmos (p-type) and nmos (n-type) transistor circuit (noise switch) that will update the weight (input data) based on a signal g that's magnitude is based on the magnitude of the error (noise)).
Qin et al., Knag et al., Baker, and Xiao et al. are analogous to the claimed invention because they are directed to machine learning systems.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the first noise magnitude signal controls a first pair of transistors in the noise switch, including one p-type transistor and one n-type transistor as taught by Xiao et al. to the disclosed invention of Qin et al. in view of Knag et al and further in view of Baker.
	One of ordinary skill in the art would have been motivated to make this modification because "Compared to CMOS-only circuit, it only requires 2% − 8% of the area" (Xiao et al. Introduction section).
Regarding Claim 12,
Qin et al. in view of Knag et al. and further in view of Baker et al. teaches the machine learning classification system of claim 10.
	 Qin et al. in view of Knag et al. and further in view of Baker et al. does not appear to explicitly teach wherein each noise switch comprises a first pair of transistors in the noise switch, including one p-type transistor and one n- type transistor, that are controlled by the first noise magnitude signal.
	However, Xiao et al. teaches wherein each noise switch comprises a first pair of transistors in the noise switch, including one p-type transistor and one n- type transistor, that are controlled by the first noise magnitude signal (Fig. 5; Fig. 6; Equation 4.2; Section 4.2 teaches an artificial synapse with a pmos (p-type) and nmos (n-type) transistor circuit (noise switch) that will update the weight (input data) based on a signal g that's magnitude is based on the magnitude of the error (noise)).
Qin et al., Knag et al., Baker, and Xiao et al. are analogous to the claimed invention because they are directed to machine learning systems.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein each noise switch comprises a first pair of transistors in the noise switch, including one p-type transistor and one n- type transistor, that are controlled by the first noise magnitude signal as taught by Xiao et al. to the disclosed invention of Qin et al. in view of Knag et al and further in view of Baker.
	One of ordinary skill in the art would have been motivated to make this modification because "Compared to CMOS-only circuit, it only requires 2% − 8% of the area" (Xiao et al. Introduction section).
Regarding Claim 16, 
	Qin et al. in view of Knag et al. and further in view of Baker teaches the noise switch circuit of claim 15.
	Additionally, Qin et al. further teaches wherein the first noise-enable switch … accepts a first noise magnitude signal as input to determine a first noise contribution ([0046]: "Each of the noise neurons 212 can be configured by the noise generator 112. The noise neurons 212 can add noise to the input they receive to generate a noisy signal or modified signal, which the noise neurons 212 can then input into the neurons 210 to which they are connected. The noise generator 112 can configure each of the noise neurons 212 to add Gaussian noise, Brownian noise, Poisson noise, Speckle noise, or Salt and Pepper noise to the signals they receive. Each of the noise neurons 212 can add the same type of noise or different types of noise. The classification system 114 can also configure the relative magnitude of the added noise with respect to the input signal" teaches that the noise generated is based on the magnitude of a signal received by each noise neuron from the noise generator).
	Qin et al. in view of Knag et al. and further in view of Baker does not appear to explicitly teach wherein the first noise-enable switch comprises an n-type transistor and a p-type transistor… .
	However, Xiao et al. teaches wherein the first noise-enable switch comprises an n-type transistor and a p-type transistor … (Fig. 5; Fig. 6; Equation 4.2; Section 4.2 teaches an artificial synapse with a pmos and nmos transistor circuit (first noise-enable switch) that will update the weight (input data) based on a signal g that's magnitude is based on the magnitude of the error (noise)).
Qin et al., Knag et al., Baker, and Xiao et al. are analogous to the claimed invention because they are directed to machine learning systems.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the first noise-enable switch comprises an n-type transistor and a p-type transistor… as taught by Xiao et al. to the disclosed invention of Qin et al. in view of Knag et al and further in view of Baker.
	One of ordinary skill in the art would have been motivated to make this modification because "Compared to CMOS-only circuit, it only requires 2% − 8% of the area" (Xiao et al. Introduction section).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Qin et al. (US 2019/0311267 A1) in view of Knag et al. (US 2019/0102359 A1) and further in view of Durham et al. (US 2019/0156183 A1).
Regarding Claim 14,
	Qin et al. in view of Knag et al. teaches the machine learning classification system of claim 9.
	Qin et al. in view of Knag et al. does not appear to explicitly teach further comprising a noise source that includes a pseudo random number generator, configured to control each noise switch.
	However, Durham et al. teaches further comprising a noise source that includes a pseudo random number generator, configured to control each noise switch (Fig. 1; [0030]: "the random number generator circuit 120 generates a pseudo-random number that provides a random noise value 122A-122n" teaches that random number generator circuit 120 (noise source) is capable of generating pseudo-random numbers (e.g. contains a pseudo-random number generator) for creating random noise values 122A-122N, which control noise in the neural network).
Qin et al., Knag et al., and Durham et al. are analogous to the claimed invention because they are directed to machine learning systems.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate further comprising a noise source that includes a pseudo random number generator, configured to control each noise switch as taught by Durham et al. to the disclosed invention of Qin et al. in view of Knag et al.
	One of ordinary skill in the art would have been motivated to make this modification because "this process leads to models that have smoother decision boundaries and require relatively greater magnitude perturbations to fool than networks trained using datasets without perturbed values" (Durham et al. [0011]).
Allowable Subject Matter
Claims 5 and 6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Olabiyi et al. (US 10,152,970 B1) teaches a generative adversarial network that is trained by injecting noise into the generator in order to generate automated responses to user inputs.
Kumar et al. (US 2020/0193300 A1) teaches a Hopfield neural network implemented using a memristor crossbar array that injects noise into the output in order to optimize performance.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J HALES whose telephone number is (571)272-0878. The examiner can normally be reached M-Th 8:00am - 5:00pm and F 8:00am - 2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on (571) 272-7796. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN J HALES/Examiner, Art Unit 2125                                                                                                                                                                                                        
/KAMRAN AFSHAR/Supervisory Patent Examiner, Art Unit 2125